NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                            2019 VT 10

                                            No. 2018-289

In re N.L., Juvenile                                            Supreme Court

                                                                On Appeal from
                                                                Superior Court, Chittenden Unit,
                                                                Family Division

                                                                January Term, 2019


Nancy J. Waples, J.

Sarah R. Star, Middlebury, for Appellant Mother.

Adele V. Pastor, Barnard, for Appellant Juvenile.

Allison N. Fulcher of Martin & Delaney, Barre, for Appellee Father.

Thomas J. Donovan, Jr., Attorney General, Montpelier, and Jody A. Racht and Martha E. Csala,
 Assistant Attorneys General, Waterbury, for Appellee State.


PRESENT: Reiber, C.J., Skoglund, Robinson, Eaton and Carroll, JJ.


        ¶ 1.       SKOGLUND, J. This case concerns petitions to terminate the parental rights of

both mother and father with respect to their child, N.L. The family division of the superior court

granted the petition to terminate mother’s parental rights but denied the petition concerning father.

Mother appeals the termination of her parental rights, and N.L. appeals the court’s decision not to

terminate father’s parental rights. We affirm the termination of mother’s parental rights and

reverse the court’s order declining to terminate father’s parental rights. We remand the matter for

the limited purpose of directing the family division to grant the petition to terminate father’s

parental rights.
                                             I. Facts

       ¶ 2.    N.L. was born in August 2014. In January 2016, she was taken into state custody

because both parents were using illicit substances, father was facing jail time on a charge alleging

domestic abuse against mother, and mother was unable to care for the child due to her drug

addiction and homelessness. N.L. spent several months in foster care. A conditional custody order

(CCO) returned N.L. to mother’s care after mother completed a substance-abuse program, and

they resided for several months in a residential treatment program at Lund Family Center. The

CCO remained in effect until February 27, 2017, when the Department for Children and Families

(DCF) closed the case.

       ¶ 3.    The present case was initiated based on an incident that occurred in August 2017,

at which time DCF was investigating reports of drug use and domestic violence in the home. Police

responded to a report of persons slumped over in a car in a grocery store parking lot, one of whom

was mother. N.L. was in the back seat of the car, which was strewn with drug paraphernalia.

Based on this event, mother was charged with cruelty to a child and pled guilty. N.L. was placed

in DCF custody. Father, who was not involved in the incident, was living at mother’s apartment,

in violation of the terms of her voucher program. Neither parent appeared at the emergency care

hearing the day after N.L. was taken into state custody. At an August 15, 2017 temporary care

hearing, the family division ordered visitation between mother and N.L. three times a week, for

two hours. Mother attended the visits regularly until late September 2017, when she stopped going.

       ¶ 4.    Neither parent appeared for a scheduled October merits hearing. The hearing was

rescheduled for December 19, 2017. Again, neither parent appeared for the hearing. The State

presented evidence at the hearing, and the family division adjudicated N.L. a child in need of care

or supervision (CHINS) after making findings on the record. Meanwhile, in November 2017, N.L.

was placed with the foster family with whom she has remained ever since.

       ¶ 5.    In January 2018, DCF filed a disposition case plan with a goal of adoption, as well

as petitions to terminate both mother’s and father’s parental rights at initial disposition. The
                                              2
disposition hearing was held on January 24, 2018, at which time the parents, who both appeared

for the hearing, were served with the termination petitions.

       ¶ 6.    That same month mother completed a residential drug treatment program at Valley

Vista and sought resumption of visits with N.L. But before that could happen, on February 13,

2018, mother was arrested on suspicion of aiding and abetting a bank robbery and brandishing a

firearm while in the commission of a felony. At the time of the termination hearing in May 2018,

mother was being held in a federal prison in Virginia. During this time, father had no contact with

N.L.

       ¶ 7.    The termination hearing was held on May 17, 2017. In its August 3, 2018 decision,

after reviewing the best-interest criteria set forth in 33 V.S.A. § 5114(a), the family division

granted the petition to terminate mother’s parental rights but denied the petition concerning father.

The court continued the CCO then in place with the foster family, changed the case plan goal from

solely adoption to concurrent goals of adoption or reunification with father, ordered parent-child

contact with father once he completed a required substance-abuse assessment, and adopted a

timeframe of three-to-six months for father to achieve the reunification goal. The court expressly

declined to require DCF to prepare a new case plan, finding that its original case plan adequately

supported the court’s adopted permanency goal. Mother appeals the termination of her parental

rights, and N.L. appeals the family division’s decision not to terminate father’s parental rights.

                                       II. Mother’s Appeal

       ¶ 8.    Mother first argues that, in light of its acknowledgement that she shared a close

bond with N.L., the family division erred by terminating her parental rights based on her pretrial

incarceration and physical separation from N.L. Mother points to the court’s finding that she had

maintained her sobriety since completing the Valley Vista program in January 2018 and asserts

that there was no evidence of her unfitness when she was sober. Mother states that there was no

particularized evidence demonstrating that she would not be able to resume visiting N.L. if she

were released from incarceration and maintained her sobriety. According to mother, the court
                                             3
violated her right to due process by basing its determination that she would not be able to resume

her parental duties within a reasonable time on speculation that she would be indicted and

convicted of the alleged federal offense. She contends that, in assessing N.L.’s best interests, the

court failed to weigh the relevant factors concerning her preindictment or pretrial incarceration,

including the strength of the criminal case against her and how her alleged conduct impacted her

ability to resume her parental duties. In making these arguments, mother cites numerous out-of-

state cases, but does not address our recent caselaw on the impact of parental incarceration—and

particularly pretrial incarceration—on the family division’s best-interests analysis.

        ¶ 9.    The family division “may terminate parental rights at the initial disposition

proceeding if the court finds by clear and convincing evidence that termination is in the child’s

best interests.” In re C.P., 2012 VT 100, ¶ 30, 193 Vt. 29, 71 A.3d 1142. “[T]o determine a child’s

best interests, the court must consider [the] four statutory factors” set forth in § 5114, the most

important of which “is the likelihood that the natural parent can resume his or her parental duties

within a reasonable period of time” from the perspective of the child’s needs. In re D.S., 2014 VT

38, ¶ 22, 196 Vt. 325, 97 A.3d 882. Although this inquiry is forward-looking in the sense that the

court must consider the parent’s prospective ability to parent the child, “past events are relevant in

this analysis.” Id. “As long as the court applied the proper standard, we will not disturb its findings

unless they are clearly erroneous, and we will affirm its conclusions if they are supported by the

findings.” Id. (quotation omitted). “We leave it to the sound discretion of the family court to

determine the credibility of the witnesses and to weigh the evidence.” Id. (quotation omitted).

        ¶ 10.   The fact of a parent’s incarceration “is a proper consideration in the court’s analysis

of [the parent’s] fitness pursuant to the statutory standard.” Id. ¶ 26. “[O]ur case law makes clear

that a parent is responsible for the behavior that leads to incarceration and for the consequences

that come with such incarceration.” Id. (concluding that father’s incarceration during most of

child’s life was “certainly relevant in assessing his relationship with [the child], his ability to parent

[the child], and whether he has played a constructive role in [the child’s] life” because it had “a
                                               4
direct impact on his availability as a parental resource to [the child]”); see also In re K.F., 2004

VT 40, ¶ 12, 176 Vt. 636, 852 A.2d 584 (mem.) (affirming termination of father’s parental rights

where father had not been available as parental resource to child for eleven months, and he

continued to be unavailable due to his incarceration).

       ¶ 11.   In In re M.W., we specifically addressed the question of how the family division

should consider a parent’s pretrial incarceration when examining the best-interest factors. 2016

VT 28, ¶¶ 18-22, 201 Vt. 622, 145 A.3d 1250. In that case, the father sought to distinguish D.S.

and K.F. because of the lack of evidence of the father’s past criminal convictions and the fact that

he had not yet been convicted of the pending charges. We acknowledged that the facts of M.W.

could be distinguished from those in D.S. and K.F. based on those points, but nonetheless

concluded “that it was appropriate for the family court, irrespective of the fact that the criminal

charges against him were still pending, to consider father’s incarceration and the consequences of

his incarceration in evaluating what course of action was in M.W.’s best interests.” Id. We

directed “the family court to review the individual circumstances of each child to determine how

a parent’s incarceration—whether pretrial or not—affects the child’s best interests.” Id. ¶ 22. We

concluded that the court must consider all relevant factors,

               including the nature of the relationship between the parent and child
               before incarceration, the terms of the incarceration, the needs of the
               child, and the effect of incarceration on the parent’s ability to remain
               involved with the child and to be in a position to resume parental
               duties within a reasonable period of time from the perspective of the
               child.

Id.

       ¶ 12.   Here, the family division found that mother had been N.L.’s primary caregiver for

the first three years of N.L.’s life prior to the child’s placement in DCF custody, and that during

mother’s supervised visits, she “was observed to have a strong bond with N.L. and have safe and

appropriate parenting skills.” In examining the best-interest factors, the court further found that:

(1) mother had not seen N.L. since her parent-child contact was suspended in September 2017 due

                                                  5
to her failure to consistently attend her court-ordered visitation; (2) N.L. had begun to form a bond

with her foster family; (3) mother was “currently incarcerated on serious federal charges which

may result in her being imprisoned for a significant length of time”; (4) although mother

emphasized her possible release date due to the government’s failure to indict her, “she currently

is in no position to parent N.L., and . . . she has not been able to parent her for several months”;

(5) there was no evidence that mother “attempted to remain engaged with N.L., such as calling her

or sending her cards”; and (6) although mother was an important part of N.L.’s life before initiation

of the CHINS proceeding, the “precipitating incident leading to N.L. being taken into custody [and

mother being charged with cruelty to a child] raises questions as to whether Mother was in fact

playing a constructive role in N.L.’s life” and no evidence indicated “that Mother currently plays

a constructive role in N.L.’s life.”

        ¶ 13.   In considering mother’s incarceration, the family division’s focus was not on the

incarceration per se but rather the impact of her incarceration on her ability to resume parenting

within a reasonable time. While mother and N.L. may have demonstrated a bond during the

supervised visits that she attended, her failure to consistently attend those visits, which led to their

suspension in September 2017, and her drug use undermined any claim that she played a

constructive role in N.L.’s life. Shortly after mother’s completion of the Valley Vista residential

drug treatment program, at a time when she could have potentially renewed visitation with N.L.,

she was arrested on serious federal charges. During this period, the evidence indicated that mother

made no effort to contact N.L. in any way. These findings and conclusions were sufficient to

demonstrate by clear and convincing evidence that mother would not be able to resume her parental

duties within a reasonable period of time from N.L.’s perspective.

        ¶ 14.   Mother’s due process claim is based on a faulty premise—that the court presumed

she was guilty of the potential federal charges for which she was incarcerated. The court did not

presume her guilt, but rather acknowledged the seriousness of the alleged crimes and the potential


                                                   6
for lengthy incarceration, focusing mainly on the impact of her incarceration on her ability to

parent N.L. within a reasonable period of time under all the circumstances.

       ¶ 15.   Mother also argues that the family division erred in terminating her parental rights

when the goal remained reunification with the noncustodial father. According to mother, the court

failed to consider what N.L.’s relationship would be with mother if and when father became the

custodial parent. Mother points to the lack of evidence that father would refuse contact with her.

She argues that even assuming the pending charges against her rendered her unable to resume her

duties as a primary parent within a reasonable period of time, there was no evidence suggesting

that she would be unsuitable as a noncustodial parent. In short, mother asserts that there was no

need to extinguish her bond with N.L. at initial disposition, given that N.L. was not freed for

adoption and could end up in father’s custody.

       ¶ 16.   This argument loses force here, given our reversal of the family division’s order

with respect to father. In any event, it has no merit. This Court has explicitly rejected the argument

that the family division is precluded from terminating one parent’s parental rights while leaving

the other parent’s rights intact. See In re A.D.T., 174 Vt. 369, 376-77, 817 A.2d 20, 26 (2002)

(rejecting mother’s argument that because father’s parental rights remained intact at time of order

terminating her parental rights, “the [family] court should have allowed her to continue to work

towards reunification”). “[W]e have repeatedly stated that a valid termination of parental rights

does not depend on the availability of permanent foster care or adoption.” In re S.B., 174 Vt. 427,

430, 800 A.2d 476, 480-81 (2002) (mem.) (quotation omitted). Thus, we have “rejected the claim

. . . that the court must consider less drastic alternatives to termination once it has determined the

parent to be unfit and unable to resume his or her parental responsibilities.” In re G.F., 2007 VT

11, ¶ 20, 181 Vt. 593, 923 A.2d 578 (mem.).

       ¶ 17.   Here, the family division duly weighed the statutory criteria and determined by

clear and convincing evidence that mother could not resume her parental duties within a reasonable

period of time and that whatever bond mother had with N.L. did not overcome other criteria
                                            7
compelling termination of her parental rights. See S.B., 174 Vt. at 428, 800 A.2d at 478 (noting

that termination proceeding is “a legislatively created . . . proceeding in which the court is required

to weigh specific statutory factors when determining whether to grant a petition for termination of

residual parental rights”; see also In re J.F., 2006 VT 45, ¶ 13, 180 Vt. 583, 904 A.2d 1209 (mem.)

(recognizing that court may consider strength of parent-child bond in considering appropriate

disposition, but noting that bond is not to “be maintained regardless of the cost to the child”

(quotation omitted)). We discern no basis in the record to disturb that determination and thus we

affirm the termination of mother’s parental rights.

                                         III. N.L.’s Appeal

       ¶ 18.   N.L. joins DCF’s brief in support of the family division’s order terminating

mother’s parental rights but argues that the court erred in denying the petition to terminate father’s

rights. She asserts that the court usurped DCF’s statutory duties by changing the disposition goal

from adoption to reunification while continuing the plan of services in DCF’s case plan that had a

singular goal of adoption. She also argues that the record does not support the court’s stated bases

for declining to terminate father’s parental rights. Because we agree with N.L.’s latter argument,

we need not address her first argument.1


       1
           As noted, the family division changed the case plan permanency goal from adoption to
concurrent goals of adoption or reunification with father and further set forth a specific time frame
for father to achieve reunification, without requiring DCF to prepare a new disposition case plan.
The court explicitly found, without further explanation, that the case plan adequately supported its
new permanency goal. N.L. argues that the court’s adoption of a new permanency goal while
maintaining the case plan associated with DCF’s goal of adoption usurped DCF’s statutory
obligation to prepare a new reunification plan. Father disputes this argument, but correctly points
out that, even if the court erred in this regard, the remedy would not be reversal of the court’s
denial of the termination petition, but rather a remand for the court to order DCF to create a new
case plan. Notably, father has not objected to either the court’s adoption of the revised permanency
goal nor its finding that the current case adequately supported that goal.

        In a recent opinion, where a family division’s disposition order added reunification with
the father as a concurrent case plan goal in addition to adoption or reunification with the mother,
we noted that “the court should have rejected the proposed case plan and ordered DCF to prepare
a new one, rather than itself imposing a case-plan goal not reflected in the proposed case plan.” In
re D.F., 2018 VT 132, ¶ 5 n.1., ___ Vt. ___, ___ A.3d ___. In making that pronouncement, we
relied upon 33 V.S.A. § 5318(b), which provides that when the court makes certain disposition
                                                 8
       ¶ 19.   N.L. contends that the undisputed evidence demonstrates that father, who had never

been the child’s primary caregiver, basically abandoned her and made no attempt to contact her or

even inquire about her well-being from the time she was taken into state custody in August 2017

until the termination petition was filed in January 2018. Specifically, N.L. challenges three of the

court’s findings, two that set forth father’s contact with DCF between August 2017 and the

termination hearing, and one that discusses the bond between N.L. and her foster family.

According to N.L., in those findings the court appears to blame the DCF caseworker rather than

father for his conscious choice not to be involved in N.L.’s life after she was taken into custody.

N.L. points to father’s testimony that: at the time she was taken into state custody he was living

with mother in mother’s apartment, in violation of her lease and a no-contact order; he did not

contact DCF because of his living situation and his belief that mother would get N.L. back, as she

had done before; he was aware of notifications mother received regarding N.L. but made no effort

to contact DCF and seek visits with N.L. until the termination petition was filed; and he was

responsible for not having contacted DCF or seen N.L. for the previous nine months at the time of

the termination hearing. In N.L.’s view, the court failed to make findings acknowledging the

undisputed evidence that father made virtually no effort to become involved in her life. Hence,

N.L. argues, the record does not support the court’s determination that her best interests require

giving father more time to become part of her life.

       ¶ 20.   Upon review of the record, we conclude that the family division made inadequate

findings on N.L.’s best interests with respect to father—most particularly regarding whether he



orders it “shall establish a permanency goal for the minor child and adopt a case plan prepared by
the Department which is designed to achieve the permanency goal.” See also id. § 5316(a), (b)(1),
(7) (providing that DCF shall filed disposition case plan that includes “a permanency goal and an
estimated date for achieving the permanency goal” and “[a] plan of services . . . required to achieve
the permanency goal”). In D.F. we did not disturb the disposition order because the State did not
appeal it or challenge the court’s imposition of a new case plan goal. Likewise, here we need not
consider if the family division’s disposition order violated § 5318(b), given our reversal of the
court’s order denying termination of father’s parental rights in addition to the fact that father did
not object to the order.
                                                  9
would be able to resume his parental duties within a reasonable period of time from N.L.’s

perspective—and that clear and convincing evidence in the record, as well as the family division’s

limited findings, compel terminating father’s parental rights.

       ¶ 21.   It is undisputed that father, who had never been N.L.’s primary caregiver, was

aware that N.L. had been taken into state custody in August 2017 but nevertheless made no effort

to contact DCF between that time and January 2018 when the termination petition was filed. While

he did appear at a September 2017 pretrial hearing, neither he nor mother appeared at either the

scheduled October 2017 merits hearing or the rescheduled December 2017 merits hearing.

Although the DCF caseworker testified that she made no extraordinary efforts to discover father’s

whereabouts, father was sent notifications of hearings through his last known address, and the

caseworker unsuccessfully attempted to reach him on his cellphone. Father acknowledged that

during this period he was living with mother in violation of the lease and a no-contact order.

       ¶ 22.   Father did contact the DCF case worker shortly before the scheduled January 2018

disposition hearing to request visits with N.L. The caseworker and father set up meetings to

discuss contact with N.L., but father canceled those meetings. The caseworker and father finally

met in early April 2018, one month prior to the termination hearing at which time father was

informed he would have to participate in a substance use assessment and provide a urine sample

for urinalysis before visits could begin. Father participated in the assessment and supplied a

sample, but because of an unspecified irregularity with the sample, he was required to submit a

new sample and was informed of same. He did not do so in a timely manner and thus was required

to participate in a new assessment, which he had not done at the time of the termination hearing in

May 2018. Consequently, father had not seen or had any contact with N.L. since she was taken

into state custody in August 2017.

       ¶ 23.   The family division’s limited findings on the lack of contact between N.L. and

father are not clearly erroneous. The court found that: (1) father had had no contact with N.L.

since she was taken into state custody in August 2017; (2) the DCF caseworker assigned to the
                                              10
case had limited contact information for father; (3) the caseworker did not ask mother for

information regarding father’s whereabouts; (4) father did not meet the caseworker until the

January 2018 disposition hearing; (5) at a March 2018 hearing, the caseworker and father agreed

to meet in early April; (6) the caseworker informed father at an April 2018 meeting that he needed

to do a substance-abuse assessment before he could begin parent-child contact; (7) he underwent

the assessment in mid-April but an irregularity with his sample required him to provide another

sample, which he did not do because of transportation issues; (8) he had to do another assessment

because of the delay in receiving an acceptable urine sample; and (9) as a result of the delay, father

had still had no visits with N.L. at the time of the hearing.

       ¶ 24.   On the other hand, the court did not discuss or evaluate father’s failure to seek

contact with N.L., notwithstanding the undisputed evidence that he made no effort to contact DCF

or seek contact with N.L. from the time she was taken into state custody in August 2017 until the

termination petition was filed in January 2018. As documented in the January 2018 disposition

case plan adopted by the court, at that point N.L. had been in state custody for a significant period

of her young life and was in need of permanency due to her attachment issues. As further noted

in the case plan, at this time N.L. had overcome significant behavioral issues and was beginning

to bond with her longtime foster family and to become fully engaged in her community.

       ¶ 25.   The family division stated in its best-interests analysis that father had served as a

caretaker for N.L. but had never been her primary caregiver and that his lack of contact with N.L.

had been due in part to him not having consistent housing or transportation. The court concluded

that father did not appear to play a constructive role in N.L.’s welfare by providing personal contact

and emotional support and affection. To some extent, the court appeared to excuse father’s lack

of contact, attributing it in part to complications regarding DCF’s requirement that he complete a

substance-abuse assessment prior to commencing visits with N.L. Regarding the critical question

as to whether father would be able to resume parental duties within a reasonable period of time,

the court recognized that father did not appear to be in a position to parent N.L. but attributed the
                                                 11
paucity of evidence on his parenting ability and the lack of visits between father and N.L. to

father’s lack of stable housing, transportation, or contact information and “administrative

hurdle[s]”2 in his obtaining a substance-abuse assessment. In the end, the court declined to

terminate father’s rights at initial disposition and offered him another opportunity to establish

regular contact with N.L. to demonstrate that he could resume a parental role in her life.

       ¶ 26.   As noted above, when termination of parental rights is sought at the initial

disposition stage, the family division is not being asked to modify a previous disposition order and

thus does not initially consider whether there has been a substantial change of circumstances from

an earlier order. Rather, the court determines only whether there is clear and convincing evidence

that the best interests of the child warrant termination of parental rights. C.P., 2012 VT 100, ¶ 30.

In making a disposition order, the family division is guided by the child’s best interests, 33 V.S.A.

§ 5318(a), which do not include an evaluation of DCF’s conduct during the case. It is incumbent

upon the court to consider the child’s best interests based on the statutory criteria set forth in 33

V.S.A. § 5114(a), the most important of which “is whether the parent will be able to resume

parenting duties within a reasonable period of time.” Id. As we have repeatedly emphasized,

“[t]he reasonableness of the time period is measured from the perspective of the child’s needs, and

may take account of the child’s young age or special needs.” Id. (citations omitted).

       ¶ 27.   Here, in considering the best-interests criteria, including the most critical criterion

of whether father could resume his parental duties within a reasonable period of time from N.L.’s

perspective, the family division’s brief analysis focused primarily on the reasons for father’s lack

of contact with N.L., which it attributed primarily to administrative hurdles. Although “the level



       2
          In using the vague term “administrative hurdle[s],” the family division appears to refer
solely to the substance-abuse assessment and urine sample required of father before any visits
could start. Notably, that hurdle came about only after the termination petition was filed and after
many months during which father failed to seek contact with N.L. despite being aware that she
was in state custody. Father himself acknowledged that, given his history, it was entirely
reasonable for any visitation to be conditioned upon him participating a substance-abuse
assessment.
                                               12
of assistance provided to parents is relevant to determining whether a parent is unlikely to be able

to resume parental duties within a reasonable period of time,” we have noted that “[t]he extent of

DCF’s efforts to achieve the permanency plan is not one of the best-interests factors to be

considered at termination.” In re D.C., 2012 VT 108, ¶¶ 32-33, 193 Vt. 101, 71 A.3d 1191 (noting

that mother was content to play minimal role in child’s life and did not consider herself candidate

for reunification from beginning of DCF’s involvement in case). Significantly, in its best-interests

analysis, the court failed to make findings and conclusions assessing whether father would be able

to resume parental duties from N.L.’s perspective. Given that he had never been considered a

primary caregiver and had not seen this young child in over eighteen months, there was no

evidence about any existing relationship between father and N.L.

       ¶ 28.   Other than suggesting that administrative hurdles had played a role in father not

seeing N.L. for a significant period of time, the family division did not explain why mother’s rights

were terminated for failing to remain engaged with N.L. while father’s were not—even though

mother had been N.L.’s primary caregiver for the first three years of N.L.’s life prior to the child’s

placement in state custody and mother was observed during supervised visits “to have a strong

bond with N.L. and . . . safe and appropriate parenting skills.” As noted, the court terminated

mother’s parental rights because: (1) mother had not seen N.L. since her parent-child contact was

suspended in September 2017 due to her failure to consistently attend her court-ordered visitation

and her incarceration; (2) there was no evidence that mother “attempted to remain engaged with

N.L., such as calling her or sending her cards”; (3) mother’s actions indicated that she did not play

a constructive role in N.L.’s life; (4) mother had not been able to parent N.L. for several months

and was still in no position to do so; and (5) N.L. had begun to form a bond with her foster family,

with whom she had lived for a significant period of her young life. Notably, the same was true for




                                                 13
father, except, as the court found, there was virtually no evidence that father ever played a

constructive role in N.L.’s life or formed a close bond with the child.3

        ¶ 29.   This is one of those rare cases in which we need not remand the matter to the family

division to make the appropriate findings because the record, as described above, demonstrates by

clear and convincing evidence that the statutory best-interests factors compel termination of

father’s parental rights. Cf. J.F., 2006 VT 45, ¶¶ 13, 17 (reversing trial court’s decision not to

terminate parents’ parental rights with respect to some of their children after finding no record

support for decision). The record shows that father has never played a constructive role in N.L.’s

life, that he made no effort to establish visits with N.L. for a critical period of several months after

she was taken into state custody, that he was responsible for the lengthy delay in establishing any

contact, and that he would not be able to resume any parenting role within a reasonable period of

time from N.L.’s perspective, considering her age, the length of time she had spent in state custody,

and her need for permanency.

        ¶ 30.   We reject the dissent’s suggestion that we are have overstepped our authority by

ignoring the applicable standard of review, weighing the evidence, assessing the credibility of

witnesses, and engaging in appellate factfinding. To the contrary, upon careful review of the

record before us, we conclude that, in denying the termination petition, the family division abused

its broad discretion by exercising that discretion based on untenable grounds. See In re T.S., 144


        3
           There is no support in the record for the dissent’s attempt to distinguish mother’s and
father’s situations by suggesting that father, unlike mother, had no opportunity to maintain contact
with N.L. The undisputed evidence was that father was aware from the beginning of N.L.’s
placement in state custody but for several critical months took no steps whatsoever to contact DCF
or seek to maintain contact with N.L.—whether it was because he assumed mother would regain
custody or he thought it might jeopardize his living situation with mother. He repeatedly
acknowledged at the termination hearing that he was responsible for DCF’s inability to reach
him—and thus for his lack of contact with N.L. Moreover, father acknowledged at the hearing
that that he was in no position to parent N.L. at the time because he was temporarily renting a room
from a friend after moving from a motel, he had a suspended driver’s license and no car, and he
had just started a new job. He also acknowledged that he had a history of drug abuse and two
convictions for driving while intoxicated, the most recent being in 2016, and yet was not currently
engaged in any drug treatment program. In short, the undisputed testimony demonstrates that
father had ample opportunity to seek contact with N.L. but elected not to do so.
                                                   14
Vt. 592, 594, 481 A.2d 21, 22 (1984) (“To support a claim of abuse of discretion, a party must

show that the court failed to exercise its discretion, or that its discretion was exercised for reasons

clearly untenable or to an extent clearly unreasonable.”). We need not weigh the evidence or assess

the credibility of witnesses in this case, where the undisputed testimony, as discussed above,

demonstrated that father made no attempt to play a constructive role in N.L.’s life during a critical

period while she was in state custody and that his belated efforts at seeking visitation after the

filing of the termination petition were delayed as the result of his actions or inactions. The court

did not find, and the record would not support, a finding that father’s lack of contact with DCF or

efforts to be part of N.L.’s life was the result of any failures on DCF’s part. The primary basis for

the court’s decision not to terminate father’s parental rights was the “administrative hurdles” father

encountered, not whether father could resume his parental role within a reasonable period of time

from N.L.’s perspective. In any event, as noted above, those hurdles, which caused further delay

primarily because of father’s actions or inactions, became an issue only after the filing of the

termination petition and after many months during which father failed to seek contact with N.L.

In short, the record, including the family division’s findings, does not provide a tenable basis for

the court to deny the termination petition as to father.

        The family division’s order terminating mother’s parental rights is affirmed. The family
division’s order declining to terminate father’s parental rights is reversed, and the matter is
remanded for the court to grant the petition to terminate father’s parental rights.


                                                 FOR THE COURT:



                                                 Associate Justice


       ¶ 31.   ROBINSON, J., concurring in part and dissenting in part.               These cases are

hard. Termination of parental rights may sever an established parent-child relationship that is both

constitutionally protected and potentially vitally important to child and parent alike. But the failure

to terminate when the evidence warrants it risks extending a period of uncertainty, with potential
                                               15
adverse impacts on the very children the laws seek to protect. I believe the best way to manage

these difficulties is to rely on the system we have established—one in which a factfinder who can

directly observe the witnesses and review the evidence in that context determines the facts and

exercises the difficult discretionary judgments, and an appellate court ensures that the factual

findings are in fact supported by evidence in the written record and the difficult judgment as to the

ultimate question falls within the trial court’s broad discretion, subject to clear standards on review.

I believe the majority, however well intentioned, has departed from this framework by filling in

the gaps it perceives in the trial court’s factfinding with appellate factfindings of its own. For that

reason, I respectfully dissent from the majority’s ruling reversing the trial court’s denial of the

termination petition as to father.4

        ¶ 32.    The logic of the majority’s decision here requires a two-step analysis: first, that the

trial court’s findings in connection with its rejection of the State’s termination-of-parental-rights

(TPR) petition with respect to father were inadequate to support its conclusion because the trial

court failed to evaluate father’s failure to seek contact with N.L., ante, ¶¶ 20, 24; and second, that

the proper remedy is not to remand for the trial court to make appropriate findings but, rather, is

to find that the evidence in this case, as a matter of law, compels the conclusion that termination

is in N.L.’s best interests, ante, ¶ 29. I have serious qualms about the first step of the analysis, but

view the second as a radical overstep of this Court’s authority and role, especially given the high

burden the State faces in terminating parental rights at initial disposition.

                                  I. Adequacy of the Trial Court’s Findings

        ¶ 33.    With respect to the first step of the majority’s analysis—its conclusion that the trial

court’s findings were inadequate with respect to father’s reasons for seeking contact with N.L.—

the majority improperly rejects as irrelevant the findings the trial court did make concerning

father’s lack of contact. In particular, the majority acknowledges that the trial court attributed



        4
            I join the majority’s affirmance of the trial court’s judgment of termination as to mother.
                                                    16
father’s lack of contact with N.L. “primarily to administrative hurdles,” ante ¶ 27, but concludes

that the extent of the efforts of the Department for Children and Families (DCF) to provide services

is irrelevant to the best-interests analysis. In other words, the trial court’s findings as to the reasons

for father’s lack of contact with N.L. during the pendency of this case were inadequate because

the trial court erroneously assigned weight to the administrative hurdles that the trial court

concluded contributed to father’s lack of contact.

        ¶ 34.   I have serious qualms about this analysis because I believe it amounts to a

reweighing of the evidence. The context of the trial court’s discussion of the impediments to

father’s contact with N.L. is important. The court considered the reasons for father’s lack of

contact with N.L. in the course of its best-interests analysis.       I reproduce the court’s findings

concerning the likelihood of father resuming parental duties for N.L. and whether he plays a

constructive role in N.L.’s life in their entirety because the context and full analysis underlying the

court’s conclusions on these points are highly relevant:

                 Father also appears to be in no position currently to assume
                parental duties for N.L. However, Father has faced administrative
                hurdles to even having the opportunity to visit with N.L. that have
                been exacerbated by his lack of stable residence or contact
                information, and lack of transportation resources. Mother indicated
                that Father has cared for N.L. as recently as August 2017, though
                never as her primary caregiver. Both DCF and the Court lack
                information as to Father’s current ability to parent N.L.

                  ....

                  Father has also not had contact with N.L. in over six months, either
                physical or via phone or other form of communication, based on the
                evidence presented to the Court. Thus, it does not appear that he
                continues to play a constructive role, including personal contact and
                demonstrated emotional support and affection, in N.L.’s welfare.
                However, the evidence suggests that Father’s lack of contact is due
                at least in part to DCF’s requirement that he pass a substance abuse
                assessment prior to his having any contact with N.L., and the
                complications that have arisen that have kept him from overcoming
                this administrative hurdle. Given the fundamental nature of the
                rights at stake, the Court is loathe to terminate Father’s parental
                rights at initial disposition without having even offered him the
                opportunity to establish regular contact with N.L. and demonstrate
                his present ability to assume parental duties for her and that he can
                                                  17
               play a constructive role in her life. Though certainly N.L. needs
               stability and is a young child, she has been in custody as of the date
               of the hearing less than a year. The court will allow Father three to
               six months to demonstrate his willingness and ability to assume
               parental duties in caring for his child.

       ¶ 35.   The trial court’s analysis as a whole is well-considered and cognizant of the

applicable standards. This is not a case in which a parent is challenging termination on the basis

that DCF’s services were inadequate. Rather, in considering whether there is a reasonable

probability that father could resume parenting duties, the trial court acknowledged that (1) some

evidence reflects that father exercised parenting duties relatively recently, (2) it did not have

information as to father’s current ability to parent N.L., and (3) father had faced administrative

hurdles in even having the opportunity to visit with N.L.5 The trial court’s assessment as to

whether father would be able to resume parental duties in a reasonable time and as to whether he

plays a constructive role in N.L.’s life were both based in part on the fact that the trial court was

not persuaded that the lack of contact fully reflected father’s parenting abilities or commitment, or

the quality of his relationship with N.L. The trial court concluded that a short increment of

additional time would give father the opportunity to act, or not, before the court took the drastic

step of terminating father’s parental rights.

       ¶ 36.   Whether I would have weighed the evidence the same way, or analyzed N.L.’s best

interests the same way, is beside the point; I have a hard time concluding that the trial court’s line

of reasoning exceeds its broad discretion. See In re S.B., 174 Vt. 427, 429, 800 A.2d 476, 479



       5
           This last conclusion explains the distinction between father and mother that the majority
asserts is lacking in the trial court’s decision. Mother’s lack of contact with N.L. followed a long
period in which mother clearly had opportunities to maintain contact but had failed to do so,
whereas father’s lack of contact was brought about at least in part by a lack of opportunity and
thus may not support the same inferences concerning father’s ability to parent or commitment to
parenting N.L. The majority acknowledges that the “administrative hurdles” distinguish the trial
court’s best-interests analysis as to mother and father, respectively, but implicitly dismisses this
distinction as irrelevant. I do not deny that considerable evidence does call father’s parenting
ability and commitment to parenting N.L. into question, but the trial court’s findings and
conclusions as to mother and father, respectively, are not inconsistent as the majority suggests.
Ante, ¶ 28.
                                                   18
(2002) (mem.) (explaining that our role “is not to second-guess the family court or to reweigh the

evidence, but rather to determine whether the court abused its discretion”). Nevertheless, if the

majority concluded that the proper remedy for an order not sufficiently supported by the findings

was a remand to allow the trial court to make additional findings, I would, with qualms, likely join.

See, e.g., Parker v. Parker, 2012 VT 20, ¶¶ 13, 19, 191 Vt. 222, 45 A.3d 48 (remanding for further

findings where trial court’s findings and conclusions were “not sufficient for us to understand the

basis of its decision and to engage in informed appellate review”). But I cannot join in the

majority’s extraordinary act of itself evaluating the evidence and making the critical findings that

the trial court concluded that it could not make—including that father cannot resume parental

duties in a reasonable time—especially given that the facts of this case are not particularly

extraordinary.

          II. The Majority’s Extraordinary Remedy of Terminating Father’s Rights on Appeal

       ¶ 37.     Because the decision to terminate a parent’s rights implicates the constitutional

rights of both parent and child, the State must clear a high evidentiary bar to support termination.

By concluding that the evidence in this case compels particular findings as a matter of law, and

that the evidence (whether or not actually credited by the trial court and reflected in its findings)

compels a particular conclusion as a matter of law, the majority not only tests these principles, but

it departs from our assigned role as a court of appellate review. If this truly were an extraordinary

case, I might be tempted to join the majority. But the facts of this case, as reflected in the trial

court’s findings, are depressingly common; nothing in this case warrants the highly unusual

approach the majority has brought to this case, or provides a principled limitation on the Court’s

future assertion of such extraordinary authority.

       ¶ 38.     This Court has recognized that the State’s authority to interfere with the parent-

child relationship in the name of protecting children is “awesome,” and is accordingly subject to

rigorous statutory restraints. In re N.H., 135 Vt. 230, 235-37, 373 A.2d 851, 855-57 (1977).

Moreover, the U.S. Supreme Court has recognized that under the Constitution, a state may not
                                           19
terminate a parent’s rights without proving unfitness by clear and convincing evidence. Santosky

v. Kramer, 455 U.S. 745, 755-56 (1982). We have held that Vermont’s statutory “best-interests”

criteria, 33 V.S.A. § 5114(a), embody Vermont’s standards for determining parental unfitness. In

re D.C., 2012 VT 108, ¶ 22, 193 Vt. 101, 71 A.3d 1191. The requirement that the State prove, and

the (trial) court find, that termination is in the child’s best interests by clear and convincing

evidence satisfies not only a statutory requirement, but also a constitutional imperative.

       ¶ 39.   When the State seeks to terminate a parent’s rights at initial disposition, without

first implementing a plan to attempt to enable a parent and child to reunify, these concerns may be

particularly acute. See In re B.M., 165 Vt. 194, 199, 679 A.2d 891, 895 (1996) (reaffirming that

“termination at initial disposition should be rare because it bars all hope of family reunion”

(quotation omitted)); see also In re J.T., 166 Vt. 173, 177, 693 A.2d 283, 285 (1997) (termination

after prior disposition order and approved case plan is preferred to termination at initial

disposition).6 Because of the substantial and permanent consequences of a termination of parental

rights, with profound implications for the constitutional rights and most intimate personal

experiences of both parent and child, as a court of appellate review, we must ensure that trial-court

decisions terminating parental rights are supported by clear and convincing evidence. Given the

constitutional significance of the termination decision, for this Court to conclude that evidence not

only permits a trial court to conclude by clear and convincing evidence that termination is in a

child’s best interests but actually compels such a conclusion requires particularly incontrovertible

evidence of parental unfitness from which no reasonable factfinder could reach any conclusion

other than that termination is compelled by clear and convincing evidence.

       ¶ 40.   That’s because the role of this Court is to correct legal errors. “When findings are

attacked on appeal, our role is limited to determining whether they are supported by credible



       6
         The trial court recognized and relied on these constitutional considerations in concluding
that N.L.’s best interests would be served by providing father additional time to comply with an
approved case plan.
                                                20
evidence. We leave it to the sound discretion of the family court to determine the credibility of

the witnesses and to weigh the evidence.” In re A.F., 160 Vt. 175, 178, 624 A.2d 867, 869 (1993)

(citation omitted). The trial court has broad discretion in evaluating the best-interests criteria and

deciding whether to grant a petition to terminate a parent’s parental rights. In re D.M., 2004 VT

41, ¶ 5, 176 Vt. 639, 852 A.2d 588 (mem.). In entering a judgment of termination on appeal, the

majority has usurped the role of the trial court in: (1) making findings based on the evidence; and

(2) balancing its findings, and the various best-interests factors, to reach the ultimate conclusion

as to whether termination is in N.L.’s best interests.

       ¶ 41.   As to the first point, the majority has taken over the trial court’s factfinding role,

contradicting the trial court’s factfinding based on the majority’s own read of the evidence, and

filling in gaps where the majority found them. The trial court found that father: (1) has served as

a caretaker for N.L, though never as the primary caretaker; (2) has not had contact with N.L. since

August 2017 (the TPR hearing was in May 2018) due in part to administrative difficulties and

transportation challenges; (3) acknowledged difficulties with substance abuse in the past but

denied any present issues; (4) acknowledged casual consumption of alcohol at present; (5) is

employed; (6) does not have a driver’s license; (7) was renting a room in a friend’s home at the

time of the disposition hearing but believed he could find his own housing within a month or two;

and (8) was not present at the time of the incident underlying the CHINS petition. The trial court

made no findings about father’s pre-CHINS relationship with N.L., nor his parenting strengths or

weaknesses.    The court made no findings that father’s circumstances or capabilities were

incompatible with parenting. Instead, it expressly concluded that both DCF and the court lack

information as to father’s current parenting ability.

       ¶ 42.   In justifying its decision to grant the petition to terminate father’s rights on appeal,

the majority essentially reviews the record itself and makes its own findings from the evidence,

concluding that “[t]he record shows” that (1) father has never played a constructive role in N.L.’s

life (a fact about which the trial court made no findings); (2) he made no effort to establish visits
                                                 21
with N.L. for a critical period of several months after she was taken into state custody and was

responsible for the lengthy delay in establishing any contact (an appellate finding that directly

contradicts the trial court’s own finding attributing the delay in part to administrative hurdles and

transportation challenges); and (3) he would not be able to resume any parenting role within a

reasonable period of time from N.L.’s perspective (a matter about which the trial court expressly

concluded both DCF and the court lack information). Ante, ¶ 29. These appellate findings reflect

a radical departure from our traditional role of leaving it to “the sound discretion of the family

court to determine the credibility of the witnesses and to weigh the evidence.” A.F., 160 Vt. at

178, 624 A.2d at 869. I might affirm the majority’s assessment if it had been rendered by a

factfinder who observed the witnesses firsthand, but cannot join it when undertaken in the context

of appellate review.7

       ¶ 43.   Moreover, the actual weighing of the best-interests factors is a fundamentally

discretionary act. Although the court’s findings and conclusion must be supported by clear and

convincing evidence, the weight the court affords to, for example, the quality of the child’s

relationship with a parent versus the parent’s ability to resume parental duties, is at its core a

discretionary decision. It’s one thing to conclude that the trial court has exceeded its discretion in

balancing the various factors; it’s quite another for the majority to assert the discretionary

prerogative itself, applying its own discretion to balance the various best-interests factors to reach

its own independent determination of the child’s best interests.




       7
          Whether the majority’s assessment, had it been rendered by a trial court, is affirmable is
actually somewhat questionable. The majority asserts broadly that father would not be able to
resume parenting N.L. within a reasonable time, but offers no explanation to support its conclusory
claim. Lee v. Ogilbee, 2018 VT 96, ¶¶ 24-25, __ Vt. __, __ A.3d __ (explaining trial court’s
application of law to findings must be adequate to explain how it arrived at decision; “conclusory”
statements are inadequate). Given the absence of any findings that support the conclusion that
father never played a constructive role in N.L.’s life—either by the trial court or the majority in its
appellate factfinding role—I have doubts as to whether this unsubstantiated assertion would
survive appellate review.
                                                 22
       ¶ 44.    This is not the kind of extraordinary case in which the evidence is so

incontrovertible and the facts so compelling that they amount to parental unfitness and grounds to

terminate parental rights as a matter of law. As a consequence, I fear that the majority’s analysis

will have far-reaching consequences beyond this particular case.

       ¶ 45.   The majority cites In re J.F., 2006 VT 45, ¶¶ 13, 17, 180 Vt. 583, 904 A.2d 1209

(mem.), for the proposition that this is “one of those rare cases in which we need not remand the

matter to the family division to make the appropriate findings because the record, as described

above, demonstrates by clear and convincing evidence that the statutory best-interests factors

compel termination of father’s parental rights.” Ante, ¶ 29. This case is a far cry from J.F. There,

the trial court’s findings—which no party challenged—reflected a long history of the parents

physically abusing and educationally and medically neglecting their children. The parents socially

isolated the children. The children were underweight, and one was emaciated. The youngest

children’s toenails were green and so overgrown they had begun to curl under their feet. The

seven- and five-year-old were not toilet-trained. While the children and parents were strongly

bonded—and this was why the trial court denied termination—we noted that even this bond was

harmful: “the evidence and findings in this case demonstrate that the bond between the parents and

the children has fostered clannishness to an extreme and led directly to neglectful deficiencies in

the children’s health, education, and adaption to society in general.” J.F., 2006 VT 45, ¶ 13. In

light of all this, we held “the evidence, as well as the court’s findings and conclusions,

overwhelmingly support the termination petition.” Id.

       ¶ 46.   Here, the majority relies upon father’s failure to contact N.L. during the pendency

of the case, and its view—contrary to that of the trial court—that this failure rests squarely and

solely on father’s shoulders to support its termination order. Neither the trial court nor the majority

purports to make any findings about abuse or neglect suffered by N.L. while in father’s care, nor

obstacles to father’s safe and responsible parenting. It’s hard to see what about these facts, or the

evidence in this record, make this case so rare or extraordinary relative to the shocking cases of
                                                23
abuse and neglect that cross our docket every day. If this record compels any particular outcome

as a matter of law (termination or nontermination), it’s hard to see how the vast majority of the

abuse and neglect cases we see don’t likewise qualify for essentially nondeferential factual review

by this Court.    The majority has not explained why this case in particular warrants such

extraordinary treatment, and has not provided any limiting principle to ensure that we don’t take

the same approach in virtually any discretionary decision with which the members of this Court

seriously disagree. Any downside to prolonging this case by following the ordinary course of

appellate review and remanding to the trial court to find facts and exercise discretion concerning

N.L.’s best interests is far outweighed in my view by the perils of eroding the distinction between

the role of a factfinder and our role as a court of appellate review.

       ¶ 47.   The majority’s approach is particularly perplexing given the transient nature of an

order declining to terminate parental rights. Neither an outright affirmance nor a remand for

further findings would doom N.L. to a prolonged purgatory awaiting permanency. If this Court

remanded for further findings, the trial court could augment its findings relatively quickly. In

doing so, it would either provide more support for its decision not to terminate father’s rights—

thereby giving this Court additional findings to review—or it would conclude based upon further

analysis and more in-depth review that termination was in fact appropriate. This would not push

permanency months down the track.

       ¶ 48.   Meanwhile, whether we affirmed or remanded, the State would still be free to seek

termination of father’s parental rights if he was not, as expected by the trial court, ready to resume

parental duties within six months of the court’s order. That’s because, unlike an order actually

terminating parental rights, an order declining to terminate parental rights does not preclude the

State or a party from renewing the motion; it may prolong the period of uncertainty for a child

pending a final disposition, but it does not irrevocably terminate a parent-child relationship. The

case plan approved by the trial court called for reunification within three to six months. That

means proceedings in the trial court are ongoing. If father is not ready to resume parental duties
                                               24
by now, and immediate reunification with father is not in N.L.’s interests, a trial court can terminate

father’s parental rights—accomplishing the same outcome as the majority’s decision in this case,

but through the legal framework intended to apply to termination decisions. On the other hand, if

a trial court concludes that reunification is, in fact, in N.L.’s best interests at this time, then it will

be clear that a preemptive decision by this Court to terminate father’s parental rights would have

undermined significant statutory and constitutional imperatives. For these reasons, I respectfully

dissent.




                                                   Associate Justice




                                                    25